DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's amendment filed on 08/26/2022. Claims 1, 2, 5, 10-12, 15, 20-22, 25, and 30 have been amended and no claims are added or canceled. Claims 1-30 are presently pending for examination.

Response to Arguments
Specification Objection:
Applicant’s arguments with respect to specification objection have been considered. The specification objection have been withdrawn in view of the amendment to the specification.

Double Patenting (DP):
Applicant submitted an eTD on 08/26/2022 to overcome DP rejection issued in the previous office action. The eTD has been approved. The DP rejection issued in the previous action has been withdrawn.

Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and the rejection of 35 U.S.C. § 103 have been withdrawn in view of the examiner’s amendment to claim.


EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Dylon C. Register (Reg. No. 77,537) on 09/01/2022. 

The application has been amended as follows:
Please replace claim 11 with:
11. (Currently Amended) A system comprising: 
a memory comprising instructions; and 
one or more processors operatively coupled to the memory to execute the instructions, wherein the instructions cause the one or more processors to: 
Ser. No. 17/701,482Page 4 of 12Dkt. No. 107862 1030USC3C1 0038C10receive one or more messages from a plurality of endpoints of a network, the one or more messages comprising information from configuration files of the plurality of endpoints indicating actual connections among the plurality of endpoints of the network; 
compare, by one or more processors, a list of expected connections among a plurality of endpoints of [[a]] the network with one or more of the actual connections indicated by the configuration files of the plurality of endpoints to determine one or more differences between the list of expected connections and the actual connections, wherein the expected connections are indicated by a connections master file storing information for the plurality of endpoints of the network; and 
update at least one of the configuration files associated with at least one of the plurality of endpoints to reflect the one or more differences detected between the list of expected connections and the actual connections.

Please replace claim 21 with:
21. (Currently Amended) A non-transitory computer readable medium having instructions stored thereon which, when executed by one or more processors, cause the one or more processors to: 
receive one or more messages from a plurality of endpoints of a network, the one or more messages comprising information from configuration files of the plurality of endpoints indicating actual connections among the plurality of endpoints of the network; 
compare, by one or more processors, a list of expected connections among a plurality of endpoints of [[a]] the network with one or more of the actual connections indicated by the configuration files of the plurality of endpoints to determine one or more differences between the list of expected connections and the actual connections, wherein the expected connections are indicated by a connections master file storing information for the plurality of endpoints of the network; and 
Ser. No. 17/701,482Page 6 of 12Dkt. No. 107862 1030USC3C1 0038C10update at least one of the configuration files associated with at least one of the plurality of endpoints to reflect the one or more differences detected between the list of expected connections and the actual connections.  


Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claim(s) 1, 11 and 21, the prior art of record (Dudfield et al. (US 2004/0215975 A1; hereinafter Dudfield) in view of Lang et al. (US 2015/0269383 A1; hereinafter Lang), both are cited by the applicant in the 03/22/2022 IDS) does not disclose:

“Ser. No. 17/701,482Page 4 of 12Dkt. No. 107862 1030USC3C1 0038C10receiving one or more messages from a plurality of endpoints of a network, the one or more messages comprising information from configuration files of the plurality of endpoints indicating actual connections among the plurality of endpoints of the network; 
wherein the expected connections are indicated by a connections master file storing information for the plurality of endpoints of the network” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Dudfield discloses “techniques to detect network anomalies” ([0050], [0058], and [0099]). Similarly, Lang teaches “configuration files” ([0045] and [0481]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497